                                                                           CLERK'S OFFICE U.S. DIST. COURT
                                                                                   AT ROANOKE, VA
                                                                                        FILED

                                                                                  FEB 0 8 2019
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA                      8~~~~.u';:':_Y·.?;ERK
                             ROANOKE DIVISION                                      ~
CLARENCE EDWARD                             )
WHITAKER, on behalf of himself              )
and as Administrator of the Estate          )       Case No. 7:17-cv-00055
of Shannon Marie Whitaker,                  )
deceased,                                   )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )
                                            )
HYUNDAI MOTOR COMPANY,                      )       By:   Michael F. Urbanski
et al.,                                     )       Chief United States District Judge
                                            )
       Defendants.                          )

                                           ORDER

       Plaintiff Clarence Edward Whitaker (''Whitaker") ftled his Motion in Limine No.6 to

Preclude Defendants from Eliciting Testimony or Arguing that the Hyundai Santa Fe has a

Good Overall Safety Record on January 25,2018. ECF No. 164. D efendants Hyundai Motor

Company and Hyundai Motor America, Inc. ("Defendants") responded on February 1,

2019. ECF No. 185. For the reasons stated below, the motion is DENIED as moot.

       Whitaker alleges that, unless prevented, Defendants will attempt to introduce

evidence indicating that the Hyundai Santa Fe has a good safety record. Whitaker argues that

this evidence has "no basis in fact and [is] improper." Further, this evidence will suggest to

the jury that the ignition system and brake transmission shift interlock system are safe

designs, which is not at issue. Whitaker argues that whether the Hyundai Santa Fe as a whole

performed well in anyone's opinion is irrelevant to the issue to be determined by the jury in

this case-"was [Mrs. Whitaker's] Santa Fe of merchantable quality at the time of final
assembly because the ignition solenoid connector was, or was not, properly and completely

connected?"

       Defendants claim some confusion regarding Whitaker's motion, but respond that

Virginia statute defmes merchantable goods as those that "pass without objection in the

trade" and "are fit for the ordinary purposes for which such goods are used." Va. Code §

8.2-314(2)(a) & (c). Dorman v. State Indus., 292 Va. 111, 120-21, 787 S.E.2d 132, 138 (2016)

elaborates on this standard, explaining that "the first phrase concerns whether a significant

segment of the buying public would object to buying the goods, while the second phrase

concerns whether the goods are reasonably capable of performing their ordinary functions."

Defendants argue they are entitled to present evidence that the Hyundai Santa Fe met this

statutory definition and refute Whitaker's claim that the vehicle was not merchantable.

       Dorman permitted the admission of evidence of the number of atmospheric heaters

sold as evidence that the heater "pass[ed] without objection in the trade." Dorman, 292 Va.

at 120-21, 787 S.E.2d at 137-38. Tunnell v. Ford Motor Co., 330 F. Supp. 2d 707, 713

(W.D. Va. 2004), analyzed a related though not identical issue when determining whether to

admit consumer expectation survey evidence, offered to show a failure by the defendant to

meet reasonable consumer expectations. The court observed that, in products liability cases

alleging an unreasonably dangerous design defect under Virginia law, "direct and

circumstantial evidence of reasonable consumer expectations of safety standards is

admissible to show defectiveness," and consumer expectations could be shown from

"evidence of actual industry practices, knowledge at the time of other injuries, knowledge of

dangers, the existence of published literature; and from direct evidence of what reasonable


                                               2
purchasers considered defective at the time." Id. at 715. Of course, both these cases alleged

design defects, present in every model of the complained-of product, rather than a defect

present in a single model. See Tunnell, 330 F. Supp. 2d at 713; Dorman, 292 Va. at 120, 787

S.E.2d at 137. Since the matter at hand is one model of the Hyundai Santa Fe with a defect

violating a federal safety regulation, and the question is not if, but when, this defect

occurred, the relevance of evidence related to other Hyundai Santa Fe vehicles is limited.

       Neither party cites to a case in which a court either barred or admitted evidence

pertaining to other models of a product or the product as a whole when addressing a claim

of a single manufacturing defect. Defendants, however, allege that both parties intend to

present evidence of the manufacturing and inspection process. Defendants claim ignorance

of what else Whitaker might be referring to with this motion. Certainly, evidence of the

manufacturing process, offered to rebut Whitaker's contention that the vehicle was

unreasonably unsafe when it left Defendants' control, is plainly relevant.

       As Defendants appear to claim no intention to offer the specific evidence complained

of by Whitaker, the court DENIES Whitaker's motion as moot at this time. This issue will

be further addressed at trial as necessary.

       It is SO ORDERED.

                                              Entered:   Od- - 0~'- 2-c>/                  f
                                         /.,/'PI~ f. Z4~~




                                                3
